EXHIBIT 10.1 

THE PMI GROUP, INC.

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

(Amended   May 21, 2009)    

TABLE OF CONTENTS  

                                              Page        
 
                SECTION 1 BACKGROUND AND PURPOSE     1                     1.1  
Background     1   1.2   Purpose of the Plan     1             SECTION 2
DEFINITIONS     1            
          2.1     1934 Act
    1     2.2     Affiliate
    1     2.3     Award
    1     2.4     Award Agreement
    2     2.5     Board
    2     2.6     Change of Control
    2     2.7     Code
    3     2.8     Committee
    3     2.9     Company
    3     2.10     Consultant
    4     2.11     Deferred Unit Compensation Account
    4     2.12     Director
    4     2.13     Disability
    4     2.14     Employee
    4     2.15     Exercise Price
    4     2.16     Fair Market Value
    4     2.17     Fiscal Year
    4     2.18     Grant Date
    4     2.19     Incentive Stock Option
    4     2.20     Non-employee Director
    4     2.21     Nonqualified Stock Option
    4     2.22     Option
    4     2.23     Participant
    5     2.24     Performance Goals
    5     2.25     Performance Period
    5     2.26     Performance Share
    5     2.27     Performance Unit
    5     2.28     Period of Restriction
    5     2.29     Plan
    5     2.30     Restricted Stock
    5     2.31     Retirement
    5     2.32     Rule 16b-3
    6     2.33     Section 16 Person
    6     2.34     Stock Appreciation Right or SAR
    6  

1

TABLE OF CONTENTS
(Continued)

                                                                               
      Page                                         2.35             Shares      
      6     2.36             Stock Unit             6     2.37            
Subsidiary     6     2.38             Termination of Service     6     2.39    
        Three Year Period     6   SECTION 3 ADMINISTRATION                     7
    3.1     The Committee                     7     3.2     Authority of the
Committee                     7     3.3     Delegation by the Committee        
            7     3.4     Decisions Binding                     7   SECTION 4
SHARES SUBJECT TO THE PLAN                     7     4.1                    
Number of Shares
                    7     4.2                     Lapsed Awards   7   4.3      
             
Adjustments in Awards and Authorized Shares
                    8   SECTION 5 STOCK OPTIONS                     8     5.1  
                 
Grant of Options
                    8     5.2                    
Award Agreement
                    8     5.3                    
Exercise Price
                    8     5.4                    
Expiration of Options
                    9     5.5                    
Exercisability of Options
                    9     5.6                    
Payment
                    10     5.7                    
Restrictions on Share Transferability
                    10     5.8                    
Certain Additional Provisions for Incentive Stock Options.
                    10     5.9                    
Grant of Reload Options
                    11     5.10                    
Exchange for Stock Appreciation Rights
                    11   SECTION 6 RESTRICTED STOCK                     11    
6.1                    
Grant of Restricted Stock
                    11     6.2                    
Restricted Stock Agreement
                    11     6.3                    
Transferability
                    11     6.4                    
Other Restrictions
                    12     6.5                    
Removal of Restrictions
                    12     6.6                    
Voting Rights
                    13     6.7                    
Dividends and Other Distributions
                    13     6.8                    
Return of Restricted Stock to Company
                    13  

2

TABLE OF CONTENTS
(Continued)

                                              Page                
 
        SECTION 7 PERFORMANCE UNITS, PERFORMANCE SHARES AND STOCK UNITS     13  
  7.1     Grant of Performance Units, Performance Shares and Stock Units     13
    7.2     Initial Value     13     7.3     Performance Objectives and Other
Terms     13     7.4     Earning of Performance Units, Performance Shares and
Stock Units     14     7.5     Form and Timing of Payment     14     7.6    
Cancellation     15   SECTION 8 NON-EMPLOYEE DIRECTOR AWARDS     15     8.1    
Grant of Stock Units     15     8.2     Terms of Stock Units     15     8.3    
Dividends and Other Distributions     15     8.4     Payment After Vesting    
15     8.5     Deferral of Proceeds     15         SECTION 9 STOCK APPRECIATION
RIGHTS     16     9.1            
Grant of SARs
    16     9.2            
SAR Agreement
    16     9.3            
Expiration of SARs
    16     9.4            
Exercisability of SARs
    17     9.5            
Payment of SAR Amount
    17   SECTION 10 MISCELLANEOUS     17     10.1            
Deferred Unit Compensation Accounts
    17     10.2            
No Effect on Employment or Service.
    17     10.3            
Participation
    17     10.4            
Indemnification
    17     10.5            
Successors
    18     10.6            
Beneficiary Designations
    18     10.7            
Limited Transferability of Awards
    18     10.8            
No Rights as Stockholder
    18     10.9            
Withholding Requirements
    19     10.10            
Withholding Arrangements
    19   SECTION 11 AMENDMENT, TERMINATION AND DURATION     19     11.1    
Amendment, Suspension or Termination     19     11.2     Duration of the Plan  
  19  

3

                              Page        
 
        SECTION 12 LEGAL CONSTRUCTION     19     12.1    
Gender and Number
    19     12.2    
Severability
    20     12.3    
Requirements of Law
    20     12.4    
Governing Law
    20     12.5    
Captions
    20  

THE PMI GROUP, INC.

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

(Amended  May 21,  2009)

SECTION 1
BACKGROUND AND PURPOSE

1.1 Background. The Plan permits the grant of Options, Restricted Stock,
Performance Units, Performance Shares, Stock Units and Stock Appreciation
Rights. The terms of the Plan, as in effect prior to May 21, 2009, shall govern
any outstanding Awards granted prior to   May 21, 2009.

1.2 Purpose of the Plan. The Plan is intended to increase incentives and to
encourage Share ownership on the part of eligible employees of the Company and
its Affiliates, consultants who provide significant services to the Company and
its Affiliates, and directors of the Company who are employees of neither the
Company nor any Affiliate. The Plan also is intended to further the growth and
profitability of the Company. The Plan is intended to permit the grant of Awards
that qualify as performance-based compensation under Section 162(m) of the Code.

SECTION 2
DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.2 “Affiliate” means each corporation, trade or business which is, together
with the Company, a member of a controlled group of corporations or an
affiliated service group or under common control (within the meaning of section
414(b), (c) or (m) of the Code), but only for the period during which such other
entity is so affiliated with the Company. Notwithstanding the foregoing, in
applying sections 1563(a)(1), (2) and (3) of the Code for purposes of
determining a controlled group of corporations under section 414(b) of the Code
and in applying Treasury regulation section 1.414(c)-2 for purposes of
determining trades or businesses that are under common control for purposes of
section 414(c) of the Code, the phrase “at least 50 percent” will be used
instead of “at least 80 percent” at each place it appears in such sections.

2.3 “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Restricted Stock,
Performance Units, Performance Shares, Stock Units, Stock Appreciation Rights or
cash.

2.4 “Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan.

2.5 “Board” means the Board of Directors of the Company, as constituted from
time to time, except that any action that could be taken by the Board of
Directors may also be taken by a duly authorized Committee of the Board of
Directors.



  2.6   “Change of Control” means:

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
twenty percent (20%) or more of either (i) the then outstanding Shares (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following shall
not constitute a Change of Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, (iv) any beneficial ownership
maintained by (but not additional acquisitions by), The Allstate Corporation and
its subsidiaries, and their respective successors (“Allstate”), pending such
time that Allstate distributes or transfers its current ownership interest in
the Outstanding Company Common Stock and Outstanding Company Voting Securities
as contemplated by the Prospectus dated April 10, 1995, relating to the initial
public offering of the common stock of the Company, or (v) any acquisition
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.6. Notwithstanding the foregoing, in its sole
discretion, the Board may increase the twenty percent (20%) threshold set forth
above in this subsection (a) prior to any acquisition of twenty percent (20%) or
more beneficial ownership of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities; provided, that (i) such increased
threshold shall apply only to the acquisition and maintenance of beneficial
ownership by any Person eligible to report such beneficial ownership at the time
of such acquisition on Schedule 13G under the 1934 Act, and (ii) in the event
that any Person initially eligible to so report on Schedule 13G thereafter
ceases to be eligible to so report on Schedule 13G, the occurrence of the event
causing such Person no longer to be eligible to so report shall be deemed an
acquisition by such Person of all of the Outstanding Company Common Stock and
Outstanding Company Voting Securities beneficially owned by such Person
immediately prior to such occurrence; or

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

Consummation by the Company of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than sixty percent (60%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (ii) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, twenty percent
(20%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person acquires beneficial ownership of twenty percent
(20%) or more of the Outstanding Company Voting Securities or Outstanding
Company Common Stock as a result of the acquisition of such securities or stock
by the Company, which acquisition reduces the number of the Outstanding Company
Voting Securities or Outstanding Company Common Stock; provided, that if after
such acquisition by the Company such Person (while such Person remains the
beneficial owner of twenty percent (20%) or more of the Outstanding Company
Voting Securities or Outstanding Company Common Stock) becomes the beneficial
owner of additional shares of such Outstanding Company Voting Securities or
Outstanding Company Common Stock (as the case may be), a Change of Control shall
then occur. Capitalized terms used in this Section 2.6, not otherwise defined,
shall have the meaning set forth in the form of change of control employment
agreement approved at the February 12, 1998 meeting of the Board.

2.7 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

2.8 “Committee” means the committee appointed by the Board (pursuant to
Section 3.1) to administer the Plan. Unless otherwise determined by the Board,
the Compensation Committee of the Board shall constitute the Committee.

2.9 “Company” means The PMI Group, Inc., a Delaware corporation, or any
successor thereto and any Affiliate to the extent required.

2.10 “Consultant” means any consultant, independent contractor, or other person
who provides significant services to the Company or any of its Affiliates, but
who is neither an Employee nor a Director.

2.11 “Deferred Unit Compensation Account” means an account established in the
name of the Participant on the books and records of the Company pursuant to
Section 8.5.

2.12 “Director” means any individual who is a member of the Board.

2.13 “Disability” means the Participant is (a) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months and is
evidenced by a certificate of a physician satisfactory to the Committee stating
that such Disability exists and is likely to result in death or last for at
least twelve (12) months, or (b) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company.
The Committee shall determine whether or not a Participant is Disabled based on
such evidence as the Committee deems necessary or advisable. Notwithstanding the
foregoing, a Participant shall be deemed to be Disabled if the Participant is
determined to be totally disabled by the Social Security Administration.

2.14 “Employee” means any employee of the Company or of any Affiliate.

2.15 “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

2.16 “Fair Market Value” means the closing market price per Share, as quoted in
the New York Stock Exchange Composite Transactions Index on the relevant date,
or if there were no sales on such date, the closing market price per Share on
the nearest day after the relevant date, as determined by the Committee.

2.17 “Fiscal Year” means the fiscal year of the Company.

2.18 “Grant Date” means, with respect to a particular Award, the date on which
the Award was granted. In the case of Awards granted to Employees and
Consultants, the “Grant Date” shall be the date on which the Committee approves
the material terms of the Award or such later date as the Committee, in its
discretion, may determine.

2.19 “Incentive Stock Option” means an option to purchase Shares that is
designated as an Incentive Stock Option and is intended to meet the requirements
of Section 422 of the Code.

2.20 “Non-employee Director” means a Director who is not an Employee.

2.21 “Nonqualified Stock Option” means an option to purchase Shares that is not
intended to be an Incentive Stock Option.

2.22 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

2.23 “Participant” means an Employee, Consultant or Non-employee Director who
has an outstanding Award.

2.24 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Committee, the Performance Goals applicable to
an Award may provide for a targeted level or levels of achievement using one or
more of the following measures (each as defined in the Company’s Bonus Incentive
Plan): (a) Adjusted Book Value, (b) Book Value, (c) Brand Management,
(d) Business Quality, (e) Capital, (f) Cash Flow, (g) Cash Operating Earnings,
(h) Combined Ratio, (i) Customer Satisfaction, (j) Earnings, (k) Equity in the
Earnings of Unconsolidated Subsidiaries, (l) Expense Ratio, (m) Incurred Losses,
(n) Loss Ratio, (o) Market Share, (p) Net Income, (q) Operating Income, (r) New
Insurance Written, (s) Operating Cash Flow, (t) Paid Claims, (u) Premiums,
(v) Price to Book Value Ratio, (w) Price to Earnings Ratio, (x) Ratings,
(y) Return on Average Assets, (z) Return on Average Equity, (aa) Return on
Revenue, (bb) Revenue, (cc) Risk in Force, (dd) Total Shareholder Return, and
(ee) Value Added. The Performance Goals may differ from Participant to
Participant and from Award to Award. Any criteria used may be measured, as
applicable, (i) in absolute terms, (ii) in relative terms (including, but not
limited to, passage of time and/or against another company or companies),
(iii) on a per-share basis, (iv) against the performance of the Company as a
whole or a segment of the Company and/or (v) on a pre-tax or after-tax basis.

2.25 “Performance Period” means any period of not less than twelve consecutive
calendar months, as determined by the Committee, in its sole discretion.

2.26 “Performance Share” means an Award granted to a Participant pursuant to
Section 7.

2.27 “Performance Unit” means an Award granted to a Participant pursuant to
Section 7.

2.28 “Period of Restriction” means the period during which Shares of Restricted
Stock are subject to forfeiture and/or restrictions on transferability.
Notwithstanding any contrary provision of the Plan, each Period of Restriction
that expires solely as a result of continued service shall expire as to no more
than 1/3 of the Shares covered by the applicable Award each year except as
specifically provided in the Plan in the event of a Participant’s death,
Disability, Retirement or a Change of Control.

2.29 “Plan” means The PMI Group, Inc. Amended and Restated Equity Incentive
Plan, as set forth in this instrument and as heretofore or hereafter amended
from time to time.

2.30 “Restricted Stock” means an Award granted to a Participant pursuant to
Section 6.

2.31 “Retirement” means, in the case of an Employee: (a) a Termination of
Service occurring on or after age sixty-five (65), (b) a Termination of Service
at or after age fifty-five (55) with at least ten (10) Years of Vesting Service
(as defined in The PMI Group, Inc. Retirement Plan, as amended), or (c) a
Termination of Service approved by the Company as an early retirement; provided
that in the case of a Section 16 Person, such early retirement must be approved
by the Committee. In the case of a Consultant, no Termination of Service shall
be deemed to be on account of “Retirement.”

2.32 “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.

2.33 “Section 16 Person” means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act.

2.34 “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with another Award that is described in Section 9.

2.35 “Shares” means shares of the Company’s common stock, $.01 par value.

2.36 “Stock Unit” means a bookkeeping entry initially representing an amount
equivalent to the Fair Market Value of one Share, granted pursuant to Section 7
or Section 8 (as applicable). Stock Units represent an unfunded and unsecured
obligation of the Company.

2.37 “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other corporations in such chain.

2.38 “Termination of Service” means (a) in the case of an Employee, a cessation
of the employee-employer relationship between the Employee and the Company or an
Affiliate for any reason, (as determined in accordance with section
409A(a)(2)(A)(i) of the Code and Treasury regulation section 1.409A-1(h)),
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, Retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate; (b) in the case of a Consultant, a cessation of the
service relationship between the Consultant and the Company or an Affiliate for
any reason, (as determined in accordance with section 409A(a)(2)(A)(i) of the
Code and Treasury regulation section 1.409A-1(h)), including, but not by way of
limitation, a termination by resignation, discharge, death, Disability, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous re-engagement of the consultant by the Company or an
Affiliate, and (c) in the case of a Non-employee Director, a cessation of the
Director’s service on the Board for any reason, (as determined in accordance
with section 409A(a)(2)(A)(i) of the Code and Treasury regulation section
1.409A-1(h)), including, but not by way of limitation, a termination by
resignation, death, Disability or retirement. For this purpose, the employment
relationship shall be treated as continuing intact while the Participant is on
military leave, sick leave or other bona fide leave of absence, except that if
the period of such leave exceeds six (6) months and the Participant does not
retain a right to reemployment under an applicable statute or by contract, then
the employment relationship shall be deemed to have terminated on the first day
immediately following such six-month period. A leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Company or an Affiliate.

2.39 “Three Year Period” means any period of three consecutive Fiscal Years. The
first Three Year Period shall commence on January 1, 2004. Three Year Periods
shall commence thereafter at the start of every Fiscal Year.

SECTION 3
ADMINISTRATION

3.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of two (2) or more Directors who shall be appointed from
time to time by, and shall serve at the pleasure of, the Board. Each member of
the Committee shall qualify as (a) a “non-employee director” under Rule 16b-3,
and (b) an “outside director” under Section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination shall be valid despite such
failure to qualify.

3.2 Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees and Consultants shall be granted Awards,
(b) prescribe the terms and conditions of the Awards, (c) interpret the Plan and
the Awards, (d) adopt such procedures and subplans as are necessary or
appropriate to permit participation in the Plan by Employees, Consultants and
Non-employee Directors who are foreign nationals or employed outside of the
United States, (e) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, and (f) interpret, amend or
revoke any such rules. Except as provided in Section 4.3, after an Award has
been granted, the Committee shall not reduce the Exercise Price of the Award or
permit the surrender or cancellation of the Award in exchange for (i) a
substitute Award settled in Shares only having a lower Exercise Price, (ii) a
different type of Award settled in Shares only, or (iii) any combination of
(i) and (ii).

3.3 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more Directors and/or officers of
the Company; provided, however, that the Committee may not delegate its
authority and powers (a) with respect to Section 16 Persons, or (b) with respect
to Awards which are intended to qualify as performance-based compensation under
Section 162(m) of the Code.

3.4 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate thereof, pursuant to the provisions of the Plan
shall be final, conclusive, and binding on all persons, and shall be given the
maximum deference permitted by law.

SECTION 4
SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under the Plan is 18,000,000.
Notwithstanding the preceding sentence, the aggregate number of Shares subject
to Awards of Restricted Stock, Stock Units, Performance Units and Performance
Shares granted under the Plan shall not exceed 6,000,000. Shares granted under
the Plan may be either authorized but unissued Shares or treasury Shares.

4.2 Lapsed Awards. If an Award (or an Award under the Company’s Stock Plan for
Non-Employee Directors (the “Director Plan”)) is settled in cash pursuant to its
terms, or terminates, expires, or lapses for any reason, any Shares subject to
such Award again shall be available to be the subject of an Award.
Notwithstanding the foregoing, the following Shares may not again be made
available for issuance as Awards under the Plan: (i) Shares not issued or
delivered as a result of the net settlement of an outstanding Option;
(ii) Shares used to pay the exercise price or withholding taxes related to an
outstanding Award; or (iii) Shares repurchased on the open market with the
proceeds of the exercise price of an Option. The following Shares shall not
again be made available for issuance as Awards under the Plan: (i) Shares not
issued or delivered as a result of the net settlement of an outstanding stock
option, (ii) Shares used to pay the exercise price or withholding taxes related
to an outstanding Award, or (iii) Shares repurchased on the open market with the
proceeds of the option exercise price.

4.3 Adjustments in Awards and Authorized Shares. In the event of any dividend or
other distribution (whether in the form of cash, Shares, other securities, or
other property), merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock split, reverse stock split, split-up, spin-off,
Share combination, repurchase, or exchange of Shares or other securities of the
Company, or other change in the corporate structure of the Company affecting the
Shares, the Committee shall adjust the number and/or class of Shares which may
be delivered under the Plan, the number, class, and/or price of Shares subject
to outstanding Awards, and the numerical limits of Sections 5.1, 6.1 and 7.1 in
such manner as the Committee (in its sole discretion) shall determine to be
appropriate to prevent the dilution or diminution of such Awards.
Notwithstanding the preceding, the number of Shares subject to any Award always
shall be a whole number.

SECTION 5
STOCK OPTIONS

5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees and Consultants at any time and from time to time as
determined by the Committee in its sole discretion. The Committee, in its sole
discretion, shall determine the number of Shares subject to each Option,
provided that during any Three Year Period, no Participant shall be granted
Options covering more than 900,000 Shares. The Committee may grant Incentive
Stock Options, Nonqualified Stock Options, or a combination thereof.

5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement
(satisfactory to the Committee) that shall specify the Exercise Price, the
expiration date of the Option, the number of Shares to which the Option
pertains, any conditions to exercise of the Option, and such other terms and
conditions as the Committee, in its discretion, shall determine. The Award
Agreement also shall specify whether the Option is intended to be an Incentive
Stock Option or a Nonqualified Stock Option.

5.3 Exercise Price. Subject to the provisions of this Section 5.3, the Exercise
Price of each Option shall be determined by the Committee in its sole
discretion.

5.3.1 Nonqualified Stock Options. In the case of a Nonqualified Stock Option,
the Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date.

5.3.2 Incentive Stock Options. In the case of an Incentive Stock Option, the
Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, that if on the
Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to Section 424(d) of the Code) owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any of its Subsidiaries, the Exercise Price
shall be not less than one hundred and ten percent (110%) of the Fair Market
Value of a Share on the Grant Date.

5.3.3 Substitute Options. Notwithstanding the provisions of Sections 5.3.1 and
5.3.2, in the event that the Company or an Affiliate consummates a transaction
described in Section 424(a) of the Code (e.g., the acquisition of property or
stock from an unrelated corporation), persons who become Employees or
Consultants on account of such transaction may be granted Options in
substitution for options granted by their former employer. If such substitute
Options are granted, the Committee, in its sole discretion and consistent with
Section 424(a) of the Code, shall determine the exercise price of such
substitute Options.

5.4 Expiration of Options.

5.4.1 Expiration Dates. Each Option shall terminate no later than the first to
occur of the following events:

(a) The expiration of ten (10) years from the Grant Date; or

(b) The expiration of one (1) year from the date of the Participant’s
Termination of Service for a reason other than the Participant’s death,
Disability or Retirement; or

(c) The expiration of three (3) years from the date of the Participant’s
Termination of Service by reason of Disability; or

(d) The expiration of three (3) years from the date of the Participant’s
Retirement (subject to Section 5.8.4 regarding Incentive Stock Options); or

(e) The date for termination of the Option determined by the Committee in its
sole discretion and set forth in the written Award Agreement.

5.4.2 Death of Participant. Notwithstanding the provisions of Section 5.4.1, if
a Participant dies prior to the expiration of his or her Options, the Committee,
in its discretion, may provide that his or her Options shall be exercisable for
up to three (3) years after the date of death.

5.4.3 Committee Discretion. Subject to the limits of Sections 5.4.1 and 5.4.2,
the Committee, in its sole discretion, (a) shall provide in each Award Agreement
when each Option expires and becomes unexercisable, and (b) may, after an Option
is granted and before such Option expires, extend the maximum term of the
Option, subject to Section 5.8.4 regarding Incentive Stock Options and subject
to Section 5.4.1(a) providing that the maximum term of an Option may not extend
beyond ten (10) years.

5.5 Exercisability of Options. Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall determine in
its sole discretion. After an Option is granted, the Committee, in its sole
discretion, may accelerate the exercisability of the Option.

5.5.1 Special Rule for Retirement, Death and Disability. Notwithstanding any
contrary provision of the Plan, the right to exercise each Option shall accrue
as to one hundred percent (100%) of the Shares subject to such Option upon the
Participant’s Termination of Service due to Retirement, death or Disability.

5.5.2 Special Rule for Change of Control. Notwithstanding any contrary provision
of the Plan, immediately upon the occurrence of a Change of Control that occurs
prior to a Participant’s Termination of Service, the right to exercise each
Option then outstanding shall accrue as to one hundred percent (100%) of the
Shares subject to such Option.

5.6 Payment. Options shall be exercised by the Participant’s delivery of a
written notice of exercise (satisfactory to the Committee) to the Secretary of
the Company (or its designee), setting forth the number of Shares with respect
to which the Option is to be exercised, accompanied by full payment for the
Shares to be purchased.

Upon the exercise of any Option, the Exercise Price shall be payable to the
Company in full in cash or its equivalent. The Committee, in its sole
discretion, also may permit exercise (a) by tendering previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the total
Exercise Price, or (b) by any other means which the Committee, in its sole
discretion, determines to both provide legal consideration for the Shares, and
to be consistent with the purposes of the Plan.

As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares purchased, the Company shall deliver to the
Participant (or the Participant’s designated broker), Share certificates (which
may be in book entry form) representing such Shares.

5.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable Federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.

5.8 Certain Additional Provisions for Incentive Stock Options.

5.8.1 Exercisability. The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
all plans of the Company and its Subsidiaries) shall not exceed $100,000.

5.8.2 Termination of Service. If any portion of an Incentive Stock Option is
exercised more than three (3) months after the Participant’s Termination of
Service for any reason other than Disability or death (unless (a) the
Participant dies during such three-month period, and (b) the Award Agreement or
the Committee permits a later exercise), the portion so exercised shall be
deemed a Nonqualified Stock Option. No Incentive Stock Option may be exercised
more than one (1) year after the Participant’s Termination of Service by reason
of Disability, unless (i) the Participant dies during such one-year period, and
(ii) the Award Agreement or the Committee permit later exercise).

5.8.3 Company and Subsidiaries Only. Incentive Stock Options may be granted only
to persons who are Employees of the Company or a Subsidiary on the Grant Date.

5.8.4 Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code,
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of the stock of the Company or any of its Subsidiaries, the
Option may not be exercised after the expiration of five (5) years from the
Grant Date.

5.9 Grant of Reload Options. The Committee may provide in an Award Agreement
that a Participant who exercises all or part of an Option by payment of the
Exercise Price with already-owned Shares, shall be granted an additional option
(a “Reload Option”) for a number of shares of stock equal to the number of
Shares tendered to exercise the previously granted Option plus, if the Committee
so determines, any Shares withheld or delivered in satisfaction of any tax
withholding requirements. As determined by the Committee, each Reload Option
shall (a) have a Grant Date which is the date as of which the previously granted
Option is exercised, and (b) be exercisable on the same terms and conditions as
the previously granted Option, except that the Exercise Price shall be
determined as of the Grant Date.

5.10 Exchange for Stock Appreciation Rights. The Committee may institute a
program whereby outstanding Options are surrendered or cancelled in exchange for
a grant of SARs having a value less than or equal to the value of the
surrendered or cancelled Options as determined by the Committee; provided that
the exercise price of SARs granted hereunder shall not be less than the exercise
price of the related surrendered Options Participation in such a program may, in
the discretion of the Committee, be mandatory with respect to any particular
Participant or any particular outstanding Option. Notwithstanding any contrary
provision of the Plan, any SARS granted in exchange for the surrender or
cancellation of Options shall (a) be payable solely in Shares, (b) vest at a
rate no faster then the vesting schedule of the surrendered or cancelled Option
and (c) expire no later than the date on which the surrendered or cancelled
Option would have expired had the Option remained outstanding.

SECTION 6
RESTRICTED STOCK

6.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Employees and Consultants in such amounts as the Committee, in its sole
discretion, shall determine. The Committee, in its sole discretion, shall
determine the number of Shares to be granted to each Participant, provided that
during any Three Year Period, no Participant shall be granted more than 400,000
Shares of Restricted Stock.

6.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, any price to be paid for the Shares, and such
other terms and conditions as the Committee, in its sole discretion, shall
determine. Unless the Committee determines otherwise, Shares of Restricted Stock
shall be held by the Company as escrow agent until the restrictions on such
Shares have lapsed.

6.3 Transferability. Shares of Restricted Stock may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the end of the
applicable Period of Restriction.

6.4 Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate, in accordance with this Section 6.4.

6.4.1 General Restrictions. The Committee may set restrictions based upon the
achievement of specific performance objectives (Company-wide, business unit or
individual), applicable federal or state securities laws, or any other basis
determined by the Committee in its discretion.

6.4.2 Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock as “performance-based compensation” under Section 162(m) of
the Code, the Committee, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Committee on or before the latest date permissible to enable the Restricted
Stock to qualify as “performance-based compensation” under Section 162(m) of the
Code. In granting Restricted Stock which is intended to qualify under
Section 162(m) of the Code, the Committee shall follow any procedures determined
by it from time to time to be necessary or appropriate to ensure qualification
of the Restricted Stock under Section 162(m) of the Code (e.g., in determining
the Performance Goals).

6.4.3 Legend on Certificates. The Committee, in its discretion, may legend the
certificates representing Restricted Stock to give appropriate notice of such
restrictions. For example, the Committee may determine that some or all
certificates representing Shares of Restricted Stock shall bear the following
legend:

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in The PMI Group, Inc. Equity
Incentive Plan, and in a Restricted Stock Agreement. A copy of the Plan and such
Restricted Stock Agreement may be obtained from the Secretary of The PMI Group,
Inc.”

6.5 Removal of Restrictions. Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan shall be released from escrow as soon
as practicable after the last day of the Period of Restriction. The Committee,
in its discretion, may accelerate the time at which any restrictions shall
lapse, and remove any restrictions. After the restrictions have lapsed, the
Participant shall be entitled to have any legend or legends under Section 6.4
removed from his or her Share certificate, and the Shares shall be freely
transferable by the Participant.

6.5.1 Special Rule for Retirement, Death and Disability. Notwithstanding any
contrary provision of the Plan, one hundred percent (100%) of any outstanding
Shares of Restricted Stock shall be one hundred percent (100%) vested in the
Participant upon the Participant’s Termination of Service due to Retirement,
death or Disability.

6.5.2 Special Rule for Change of Control. Notwithstanding any contrary provision
of the Plan, immediately upon the occurrence of a Change of Control that occurs
prior to a Participant’s Termination of Service, one hundred percent (100%) of
any outstanding Shares of Restricted Stock shall be one hundred percent
(100%) vested in the Participant.

6.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless otherwise provided in the Award Agreement.

6.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

6.8 Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

SECTION 7
PERFORMANCE UNITS, PERFORMANCE SHARES AND STOCK UNITS

7.1 Grant of Performance Units, Performance Shares and Stock Units. Performance
Units, Performance Shares and Stock Units may be granted to Employees and
Consultants at any time and from time to time, as shall be determined by the
Committee, in its sole discretion. The Committee shall have complete discretion
in determining the number of Performance Units, Performance Shares and Stock
Units granted to any Participant, provided that during any Three Year Period, no
more than 400,000 Performance Units, Performance Shares or Stock Units may be
granted to any Participant.

7.2 Initial Value. Each Performance Unit shall have an initial value that is
established by the Committee on or before the Grant Date, provided that such
value shall not exceed the Fair Market Value of a Share on the Grant Date. Each
Performance Share and Stock Unit shall have an initial value equal to the Fair
Market Value of a Share on the Grant Date.

7.3 Performance Objectives and Other Terms. The Committee shall set performance
objectives in its discretion, which, depending on the extent to which they are
met, will determine the number or value of Performance Units, Performance Shares
or Stock Units that will be paid out to the Participants. The time period during
which the performance objectives must be met shall be called the “Performance
Period.” Each Award of Performance Units, Performance Shares or Stock Units
shall be evidenced by an Award Agreement that shall specify the Performance
Period, and such other terms and conditions as the Committee, in its sole
discretion, shall determine. Notwithstanding any contrary provision of the Plan,
Awards granted under this Section 7 that vest solely as a result of continued
employment shall vest as to no more than 1/3 of the covered Shares each year
except as specifically provided in the Plan in the event of a Participant’s
death, Disability, Retirement or a Change of Control.

7.3.1 General Performance Objectives. The Committee may set performance
objectives based upon the achievement of Company-wide, business unit or
individual goals (including, but not limited to, continued employment), or any
other basis determined by the Committee in its discretion.

7.3.2 Section 162(m) Performance Objectives. For purposes of qualifying grants
of Performance Units, Performance Shares, or Stock Units as “performance-based
compensation” under Section 162(m) of the Code, the Committee, in its
discretion, may determine that the performance objectives applicable to the
Performance Units, Performance Shares, or Stock Units shall be based on the
achievement of Performance Goals. The Performance Goals shall be set by the
Committee on or before the latest date permissible to enable the Award to
qualify as “performance-based compensation” under Section 162(m) of the Code. In
granting Performance Units, Performance Shares, or Stock Units that are intended
to qualify under Section 162(m) of the Code, the Committee shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

7.4 Earning of Performance Units, Performance Shares and Stock Units. After the
applicable Performance Period has ended, the Participant shall be entitled to
receive a payout of the number of Performance Units, Performance Shares or Stock
Units earned during the Performance Period, depending upon the extent to which
the applicable performance objectives have been achieved. After the grant of a
Performance Unit, Performance Share or Stock Unit, the Committee, in its sole
discretion, may reduce or waive any performance objectives for Award, except
with respect to Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.

7.4.1 Special Rule for Retirement, Death and Disability. Notwithstanding any
contrary provision of the Plan, upon the Participant’s Termination of Service
due to Retirement, death or Disability, one hundred percent (100%) of any
outstanding Performance Units, Performance Shares or Stock Units shall be deemed
to be earned and shall be immediately payable to the Participant, or, in cases
where a Participant has received a target award of Performance Units or Shares,
one hundred percent (100%) of the target amount shall vest.

7.4.2 Special Rule for Change of Control. Notwithstanding any contrary provision
of the Plan, immediately upon the occurrence of a Change of Control that occurs
prior to a Participant’s Termination of Service, one hundred percent (100%) of
any outstanding Performance Units, Performance Shares or Stock Units shall be
deemed to be earned and shall be immediately payable to the Participant, or, in
cases where a Participant has received a target award of Performance Units or
Shares, one hundred percent (100%) of the target amount shall vest.
Notwithstanding the foregoing, if Participant has elected to defer payment
pursuant to Section 7.5 and such applicable Award Agreement, then such payment
will not be payable immediately, but will be delayed until the Deferred Payment
Date, as such term is defined in the applicable Award Agreement.

7.5 Form and Timing of Payment. Except as described below, payment of earned
Performance Units, Performance Shares or Stock Units shall be made as soon as
practicable after the expiration of the applicable Performance Period. The
Committee, in its sole discretion, may pay such earned Awards in cash, Shares or
a combination thereof. In addition, the Committee, in its sole discretion, may
permit a Participant to defer receipt of the payment of cash or the delivery of
Shares that would otherwise be delivered to a Participant under this
Section 7.5. Any such deferral elections shall be subject to such rules and
procedures as shall be determined by the Committee in its sole discretion, which
rules and procedures shall at all times comply with the requirements of
Section 409A of the Code.

7.6 Cancellation. On the date set forth in the Award Agreement, all unearned or
unvested Performance Units, Performance Shares or Stock Units shall be forfeited
to the Company, and again shall be available for grant under the Plan.

SECTION 8
NON-EMPLOYEE DIRECTOR AWARDS

The provisions of this Section 8 are applicable only to Stock Units granted to
Non-employee Directors. The provisions of Section 7 are applicable to Stock
Units granted to Employees and Consultants.

8.1 Grant of Stock Units. On the first business day on or after
April 15, July 15, October 15 and January 15 of each year, each individual then
serving as a Non-employee Director automatically shall be granted Stock Units
with an initial value of $4,000, each Stock Unit valued at the Fair Market Value
per Share, but in no event shall any Non-employee Director receive more than
2,500 Stock Units in any calendar quarter.

8.2 Terms of Stock Units.

8.2.1 Award Agreement. Each Award granted pursuant to this Section 8 shall be
evidenced by an Award Agreement (satisfactory to the Committee), which shall be
executed by the Participant and the Company.

8.2.2 Vesting. Each Award granted pursuant to this Section 8 shall vest upon the
first to occur of the following events:

(a) The expiration of five (5) years from the Grant Date; or

(b) Cessation of a Participant’s service as a Non-employee Director for any
reason, including, but not limited to, death, Disability, retirement,
resignation or non-reelection to the Board.

8.3 Dividends and Other Distributions. Any dividends or other distributions paid
on the Shares underlying an Award granted under this Section 8 automatically
shall be deemed reinvested in Stock Units (the “Dividend Stock Units”). Dividend
Stock Units shall be subject to the same terms and conditions as the underlying
Award, including any deferral election made pursuant to Section 8.5

8.4 Payment After Vesting. Except as described in Section 8.5, Stock Units that
vest shall be paid in full in Shares (with the balance, if any, in cash) as soon
as practicable after the date of vesting.

8.5 Deferral of Proceeds.

8.5.1 Election to Defer Proceeds. A Participant who is eligible to defer income
under the Company’s 2005 Directors’ Deferred Compensation Plan may elect, at the
discretion of the Committee, to defer receipt of the proceeds of an Award of
Stock Units that would otherwise be delivered to the Participant under this
Section 8. Any such deferral elections shall be subject to such rules and
procedures as shall be determined by the Committee in its sole discretion, which
rules and procedures shall at all times comply with the requirements of
Section 409A of the Code.

Upon payment of the portion of an Award to which a deferral election applies,
the Committee shall not have discretion as to the form of payment. Instead, the
Award shall remain in the form of Stock Units, and the number of Stock Units in
respect of which the Participant has made a deferral election shall be credited
to a Deferred Unit Compensation Account on the date of deferral. A separate
Deferred Unit Compensation Account shall be maintained with respect to each
Participant and to each effective deferral election.

8.5.2 Form and Timing of Payment. Payment of deferred Stock Units shall be made
by issuance of Shares on such date or dates or upon the occurrence of such event
or events as the Committee may authorize the Participant to designate at the
time a deferral election under Section 8.5.1 is made. The number of Shares to be
so distributed may be increased by dividend equivalents, which may be valued as
if reinvested in Shares. Until payment of a Stock Unit is made, the number of
Shares represented by a Stock Unit shall be subject to adjustment pursuant to
Section 4.3.

8.5.3 Provisions of the 2005 Directors’ Deferred Compensation Plan May Govern.
To the extent determined by the Committee, any amount deferred under this
Section 8.5, and any Deferred Unit Compensation Account, may be treated and held
as a portion of the Company’s 2005 Directors’ Deferred Compensation Plan, in
which event the provisions of such plan shall govern the operation and
administration of amounts deferred under this Section 8.5 and credited to
Deferred Unit Compensation Accounts.

SECTION 9
STOCK APPRECIATION RIGHTS

9.1 Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Employees and Consultants at any time and from time to time as shall
be determined by the Committee, in its sole discretion.

9.1.1 Number of Shares. The Committee shall have complete discretion to
determine the number of SARs granted to any Participant, provided that during
any Three Year Period, no Participant shall be granted SARs covering more than
900,000 Shares.

9.1.2 Exercise Price and Other Terms. The Committee, subject to the provisions
of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan. Notwithstanding the foregoing, the
exercise price of an SAR may not be less than one hundred percent (100%) of the
Fair Market Value of a Share on the Grant Date.

9.2 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.

9.3 Expiration of SARs. An SAR granted under the Plan shall expire upon the date
determined by the Committee, in its sole discretion, and set forth in the Award
Agreement. Notwithstanding the foregoing, the rules of Section 5.4 also shall
apply to SARs, providing that the maximum term of an SAR may not extend beyond
ten (10) years.

9.4 Exercisability of SARs. An SAR shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall determine in
its sole discretion. After an SAR is granted, the Committee, in its sole
discretion, may accelerate the exercisability of the SAR. Additionally, the
rules of Section 5.5.1 and 5.5.2 (providing accelerated vesting upon certain
events) also shall apply to SARs.

9.5 Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(a) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(b) The number of Shares with respect to which the SAR is exercised. At the
discretion of the Committee, the payment upon SAR exercise may be in cash, in
Shares of equivalent value, or in some combination thereof.

SECTION 10
MISCELLANEOUS

10.1 Deferred Unit Compensation Accounts.

10.1.1 Participants Remain Unsecured Creditors. Participants have the status of
general unsecured creditors of the Company with respect to their Deferred Unit
Compensation Accounts (if any), and such accounts constitute a mere promise by
the Company to make payments with respect thereto.

10.1.2 Nontransferability of Deferred Unit Compensation Accounts. A
Participant’s right to benefit payments with respect to their Deferred Unit
Compensation Accounts (if any) may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered, attached or garnished by creditors
of the Participant or the Participant’s beneficiary and any attempt to do so
shall be void and shall not be given effect.

10.2 No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
any Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, the transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Service. Employment or service with the Company and its
Affiliates is on an at-will basis only.

10.3 Participation. No Employee or Consultant shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive any future Award.

10.4 Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from (a) any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by him or her in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action taken or failure to act
under the Plan or any Award Agreement, and (b) from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such claim, action, suit, or
proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

10.5 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.

10.6 Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant’s estate.

10.7 Limited Transferability of Awards. No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 10.6. All rights with respect to an Award granted to
a Participant shall be available during his or her lifetime only to the
Participant. Notwithstanding the foregoing, (a) the Participant may transfer a
Nonqualified Stock Option by bona fide gift and not for any consideration, to
(i) a member of the Participant’s immediate family, (ii) a trust or other entity
for the exclusive benefit of the Participant and/or a member or members of the
Participant’s immediate family, (iii) a partnership, limited liability company
or other entity whose only partners or members are the Participant and/or a
member or members of the Participant’s immediate family, or (iv) a
tax-qualified, not for profit organization, and (b) the Participant may, if the
Committee (in its discretion) so permits, transfer an Award to an individual or
entity other than the Company. Any such transfer shall be made in accordance
with such procedures as the Committee may specify from time to time.

10.8 No Rights as Stockholder. Except to the limited extent provided in
Sections 6.6, 6.7 and 8.3, no Participant (nor any beneficiary) shall have any
of the rights or privileges of a stockholder of the Company with respect to any
Shares issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).

10.9 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof). Notwithstanding any contrary
provision of the Plan, if a Participant fails to remit to the Company such
withholding amount within the time period specified by the Committee (in its
discretion), the Participant’s Award may, in the Committee’s discretion, be
forfeited and in such case the Participant shall not receive any of the Shares
subject to such Award.

10.10 Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy all or part of the tax withholding obligations
in connection with an Award by (a) having the Company withhold otherwise
deliverable Shares, or (b) delivering to the Company already-owned Shares having
a Fair Market Value equal to the amount required to be withheld. The amount so
withheld shall not exceed the amount determined by using the minimum federal,
state, local or foreign jurisdiction statutory withholding rates applicable to
the Participant with respect to the Award on the date that the amount of tax to
be withheld is to be determined. The Fair Market Value of the Shares to be
withheld or delivered shall be determined as of the date that the taxes are
required to be withheld.

SECTION 11
AMENDMENT, TERMINATION AND DURATION

11.1 Amendment, Suspension or Termination. The Board, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason; provided, however, that the Company will obtain stockholder approval of
any amendment to the extent necessary to comply with applicable law, regulation
or rule (including the rules of the New York Stock Exchange). Additionally, and
notwithstanding the foregoing, any material (as determined in the sole
discretion of the Committee) amendment to the Plan will be submitted to the
Company’s stockholders for approval. The amendment, suspension or termination of
the Plan shall not, without the consent of the Participant, alter or impair any
rights or obligations under any Award theretofore granted to such Participant.
No Award may be granted during any period of suspension or after termination of
the Plan.

11.2 Duration of the Plan. The Plan shall become effective as of the date
specified herein, and subject to Section 11.1 (regarding the Board’s right to
amend or terminate the Plan), shall remain in effect thereafter. However,
without further stockholder approval, no Incentive Stock Option may be granted
under the Plan after February 24, 2019.

SECTION 12
LEGAL CONSTRUCTION

12.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

12.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

12.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

12.4 Governing Law. To the extent applicable, the Plan and Award Agreements are
intended to comply with the provisions of Section 409A of the Code.
Notwithstanding any contrary provision of the Plan or any Award Agreements, the
Plan and Award Agreements shall be construed, administered and enforced in a
manner that is consistent with such intent. The Plan and all Award Agreements
also shall be construed in accordance with and governed by the laws of the State
of California, but without regard to its conflict of law provisions.

12.5 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

EXECUTION

IN WITNESS WHEREOF, The PMI Group, Inc., by its duly authorized officer, has
executed this Plan on the date indicated below.  

                          THE PMI GROUP, INC.               Dated: May 26, 2009
      By:    /s/ Charles Broom                  
Charles Broom
               
Senior Vice President, Human
Resources

4